NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 22 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DOUG LAIR; et al.,                              No. 20-35700

                Plaintiffs-Appellants,          D.C. No. 6:12-cv-00012-CCL

 v.
                                                MEMORANDUM*
JEFF MANGAN, in his official capacity as
the Montana Commissioner of Political
Practices; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                           for the District of Montana
                   Charles C. Lovell, District Judge, Presiding

                          Submitted September 11, 2020**


Before:      RAWLINSON, BEA, and MURGUIA, Circuit Judges.

      Appellants Doug Lair, the Lake County Republican Central Committee, and

the Beaverhead County Republican Central Committee appeal from the district

court’s order denying their motion for post-judgment relief under Federal Rule of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Civil Procedure 60(b)(6). We have jurisdiction under 28 U.S.C. § 1291. We

review the denial of a motion under Rule 60(b) for abuse of discretion. Henson v.

Fid. Nat’l Fin., Inc., 943 F.3d 434, 443 (9th Cir. 2019).

      Upon review of the record, the opening brief, and the arguments raised in

appellants’ motion to expedite this appeal for decision, we conclude this matter is

suitable for decision without further briefing. See United States v. Hooton, 693

F.2d 857, 858 (9th Cir. 1982) (discussing standards for summary affirmance). We

therefore grant appellants’ motion to expedite this appeal (Docket Entry No. 3),

and we affirm the judgment.

      Appellants challenge this court’s opinion in Lair v. Motl, 873 F.3d 1170 (9th

Cir. 2017) (“Lair III”), cert. denied sub nom. Lair v. Mangan, 139 S. Ct. 916

(2019). In Lair III, this court reversed the judgment of the district court and upheld

Montana’s campaign contribution limits under the standard set forth in Montana

Right to Life Association v. Eddleman, 343 F.3d 1085 (9th Cir. 2003). Appellants

contend that the U.S. Supreme Court’s opinion in Thompson v. Hebdon, 140 S. Ct.

348 (2019), constitutes a change in the controlling law because it requires courts to

apply the factors outlined in Randall v. Sorrell, 548 U.S. 230 (2006), as opposed to

Eddleman, and therefore requires reversal of Lair III. We disagree.

      The panel’s opinion in Lair III gave reasoned consideration to the question

of whether Montana’s contribution limits raised any of the “danger signs” outlined


                                          2                                   20-35700
in Randall. See Lair III, 873 F.3d at 1186-87. Finding none, the panel concluded

that Montana’s contribution limits “would survive scrutiny even if Randall

governed.” Id. at 1187. The panel’s prior conclusion on this issue, “germane to

the eventual resolution of the case,” remains the binding law of this circuit. See

United States v. Johnson, 256 F.3d 895, 914 (9th Cir. 2001) (“[W]here a panel

confronts an issue germane to the eventual resolution of the case, and resolves it

after reasoned consideration in a published opinion, that ruling becomes the law of

the circuit, regardless of whether doing so is necessary in some strict logical

sense.”).

      The district court correctly determined that this court, in Lair III, had in fact

considered Randall in its analysis. Because the panel’s Lair III opinion previously

confronted and resolved the issue raised by appellants, we remain bound by its

conclusion. See Johnson, 256 F.3d at 914. The district court properly concluded

that the Supreme Court’s decision in Thompson does not require reversal of Lair

III, and thus properly denied appellant’s motion for relief from the judgment.

      AFFIRMED.




                                           3                                      20-35700